Citation Nr: 1341321	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and panic disorder without agoraphobia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Veteran timely appealed that decision.  

The Board has recharacterized the claim for PTSD as a generalized claim for a psychiatric disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a Board hearing before the undersigned in April 2012; a transcript of that hearing is associated with the claims file.

Initially, the Board notes that the Veteran appealed 3 other claims, including an increased evaluation claim for genital herpes, rated as noncompensable, and service connection claims for bilateral pes planus and lumbar spine disorders.  In a May 2011 correspondence, he withdrew his appeal for bilateral pes planus.  In a March 2012 correspondence, he withdrew the increased evaluation claim for herpes and his lumbar spine claim.  In his April 2012 hearing, the Veteran affirmed that he was, in fact, only pursuing the psychiatric disorder claim on appeal.  The Board therefore finds that those other three issues have been withdrawn at this time and will no longer address them in this decision.

The issue of entitlement to special monthly compensation for loss of use of a creative organ (claimed as erectile dysfunction) as secondary to genital herpes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ at this time for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is related to a service event.

2.  The Veteran's current psychiatric disability, other than PTSD, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable decision, discussed below, with regards to the claim of service connection for psychiatric disability, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2013).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The record reflects that the Veteran has been diagnosed at times with PTSD, and diagnosed more frequently with depressive disorder and panic disorder.  The Veteran's PTSD diagnosis is contained in several VA treatment records, particularly group therapy records.  

The Veteran contends that he developed PTSD from witnessing the suicides of two recruits during basic training; he does not contend he was in combat.  He also contends that he experienced stress on learning of his wife's infidelity during service.  The referenced suicides have not been corroborated.  The Board finds the account of his wife's affair to be credible.  In any event, the Veteran was examined in September 2011 by VA, at which time the examiner the examiner diagnosed psychiatric disorders, but not PTSD.  The examiner explained: 

He is not reporting any sort of traumatic event that would be related to PTSD.  The precipitating event for psychiatric problems more likely [] started while he was serving in the military in Germany with his wife having an affair.  This does not represent fear of hostile military or terrorist activity.  In regard to the panic attacks, it is at least as likely as not that the psychiatric difficulties reported while serving in the military has developed into a panic disorder as well as his ongoing depressive disorder. . . . 

The RO sought clarification in November 2011 with a nurse practitioner, who noted that the Veteran was "erroneously tagged with PTSD by social worker in group setting in June 2008.  No clinical evidence of PTSD criteria."  

The RO sought further clarification by the September 2011 examiner in December 2011.  The examiner stated the following:

. . . I have reviewed [the claims file] in its entirety.  His most recent diagnosis from August 2011 was major depressive disorder, panic disorder, question of PTSD which was related to a medical event that occurred the prior year. . . . [In clarification to his statement that an affair is not fear of hostile military or terrorist activity, as noted in the previous examination report, the examiner stated,] [a] long marital affair may be considered stressful.  This is not the type of stressor that is related to involvement of PTSD.  Specifically, in order to have PTSD, the Veteran must experience witness or be confronted with an event that involves actual or threatened death or serious injury or a threat to the physical integrity of self or others, and the Veteran must respond to that event with intense fear, hopelessness or horror.  Obviously, a marital affair does not meet these requirements.  In addition, this Veteran is not reporting symptoms of PTSD.  ... Even review of the treatment record notes that any PTSD symptoms are not related to events that occurred while he was in military but may be related to recent medical conditions.  Again, PTSD was not concluded by the treatment team either.

The examiner did not diagnose PTSD.

Although the Veteran's social workers have diagnosed PTSD, given the VA examiner's specific opinion that the Veteran does not in fact have PTSD related to any service event, the Board finds that the Veteran's current psychiatric disability does not include PTSD.

The Veteran contends that after learning of his wife's affair, he became depressed, and had a mental breakdown, anxiety attacks and suicidal thoughts during service.

The Board finds the Veteran's account of his depression during service credible, and finds that he is competent to report that he was feeling depressed at that time.  The September 2011 VA examiner opined that the precipitating event for the Veteran's psychiatric problems was the marital infidelity.  The examiner repeated his conclusion in December 2011.

Accordingly, the Board finds that the Veteran's current psychiatric disability originated in service, or at least as a result of a service event.  Accordingly, the Board finds that service connection for psychiatric disability is warranted.


ORDER

Service connection for psychiatric disability is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


